Citation Nr: 1439372	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  14-10 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for two residual scars on the nose.

2.  Whether new and material evidence has been received to reopen service
connection for posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen service
connection for a left thumb disability.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1979.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his March 2014 substantive appeal (VA Form 9), the Veteran requested a Board hearing by live videoconference hearing at the RO.  The Veteran's representative indicated, in a subsequent April 2014 correspondence, that the Veteran wished to have either a travel Board or videoconference hearing, based on whichever was first available.  The Veteran has not yet been afforded a Board hearing in conjunction with his claim. Because both travel Board and videoconference hearings are scheduled by the RO, the Board is remanding the appeal for that purpose.  See 
38 C.F.R. § 20.704(a) (2013).

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a either a videoconference or a travel Board hearing at the RO before a Veterans Law Judge of the Board, based on whichever type of hearing is first available.  The AOJ should send notice of the scheduled hearing to the Veteran and his representative, a copy of which should be associated with the claims file.  Thereafter, the case should be returned to the Board for further appellate review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



